SEC FILE NUMBER 1-01520 CUSIP NUMBER UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):xForm 10-K oForm 20-FoForm 11-KoForm 10-QoForm 10-D oForm N-SARoForm N-CSR For Period Ended:November 30, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION GenCorp Inc. Full Name of Registrant Former Name if Applicable 2001 Aerojet Road Address of Principal Executive Office (Street and Number) Rancho Cordova, CA 95742 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day followingthe prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following theprescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant was unable to file its Form 10-K for the fiscal year ended November 30, 2014 (the “Report”) without unreasonable effort or expense due to unanticipated delays in obtaining and compiling information for inclusion in the Report and because the Registrant has not yet completed its assessment of internal control over financial reporting (“ICFR”) for the fiscal year ended November 30, 2014.The Registrant expects management’s report on ICFR included in the Report will conclude that ICFR are not effective as of November 30, 2014 and that material weaknesses in ICFR existed as of that date.The Report will be filed on or before the 15th calendar day following the prescribed due date. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Kathleen E. Redd 355-4000 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).xYesoNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYes oNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. On June 14, 2013, GenCorp Inc. (the “Company”) completed the acquisition of the Pratt & Whitney Rocketdyne division, the largest liquid rocket propulsion designer, developer, and manufacturer in the U.S., from United Technologies Corporation.The Company’s results of operations for the fiscal year ended November 30, 2014 will reflect the results of operations of the Pratt & Whitney Rocketdyne division.The Registrant is unable to provide in this Form 12b-25 a reasonable estimate of the results without unreasonable effort or expense due to unanticipated delays in obtaining and compiling the necessary information. GenCorp Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date January 29, 2015 By /s/ Kathleen E. Redd Name:Kathleen E. Redd Title:Chief Financial Officer 2
